DETAILED ACTION
This communication responsive to the Application No. 16/704,420 filed on December 05,
2019. Claims 1-24 are pending and are directed towards method, system and program product for SECURE ACCESS TO SHARED DIGITAL CONTENT.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2021 was Acknowledge. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Specification
The disclosure is objected to because of the following informalities: 
In the Spec page 4 line 24 “the Mass Store 118” should be “the Mass Store 115”.  
In the Spec page 12 line 19 “using a cursor 4” should be “using a cursor 406”.
In the Spec page 13 line 11 “as indicated at 410” should be “as indicated at 310”.  
In the Spec page 13 line 15 “user information 403A” should be “user information 303A”.  
In the Spec page 14 line 4 “the arrow 402” should be “the arrow 404”.
In the Spec page 14 line 5 “the cursor 404” should be “the cursor 406”.  
109” should be “as indicated at 509”.    
Appropriate correction is required.
The use of the term “BLUETOOTH” in page 4 line 30, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 21 objected to because of the following informalities:  
Claim 21 missing a comma at the end of the limitation “automatically…with the first user” and a period at the end of the limitation “wherein the filtered…the second user”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 23 (exemplary) recites a series of steps for securely accessing shared digital content. 
The claim is directed to a process, which is a statutory category of invention.
The claim is then analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of receiving a request from a first user to access content items belonging to a second user; analyzing information about the first and the second user using a machine learning algorithm to determine a relationship between the first and the second user; and granting or denying the first user request based on the determined relationship. 
The claimed process simply describes series of steps for securely accessing shared digital content. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via granting or denying a user access to contents based on a relationship with the content’s owner, but for the recitation of generic computer components. That is, other than reciting processor and memory nothing in the claim precludes the limitations from practically being performed as mental process. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party. These limitations are directed to an abstract idea because they are concepts performed in the human mind (including an observation, evaluation, judgment, opinion) that falls within the enumerated group of “Mental process” in the 2019 PEG.
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional elements of using processor and memory to perform the steps. The processor and the memory in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (See specification page 4 lines 3-7). This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 1, 23 and 24 (Examiner’s note: even though applicant claims a server in the preamble of claim 1, the body of the claim does not refer to the use of a server. The preamble does not breathe life into the body of the claim).  Furthermore, the dependent claims 2-22 do not resolve the issues raised in the independent claims. The dependent claims do not add limitations that meaningfully limit the abstract idea. The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application.

Accordingly, claims 1-24 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-9, 11-12 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mertens et al. US 2019/0207946 A1 (Hereinafter “Mertens”).

As per claims 1, 23, 24, Mertens teaches in a server configured to operate on a network (System 10 may be of varying types including […], a server, […], functionality implemented by system 10 may be distributed among multiple systems interconnected with one another over one or more networks. Mertens, para [0033]), a method for secured access to shared digital content, the method comprising: 
in response to a request from a first user to access one or more content items belonging to a second user (receiving, by an interactive assistant module, a request by a first user for access to a given resource controlled by a second user. Mertens, para [0018]), 
analyzing information about the first and second users with a machine learning algorithm to determine a relationship between the first user and the second user (determining, by the interactive assistant module, a trust level associated with the first user, wherein the level of trust is inferred by the interactive assistant module based on one or more attributes of a relationship between the first and second users; identifying, by the interactive assistant module, one or more criteria governing resources controlled by the second user that are accessible to other users associated with the trust level. Mertens, para [0018]) (Various machine learning techniques, such as embedding, etc., may then be employed by the interactive assistant module to determine, for instance, distances between the various feature vectors. These distances may then be used as characterizations of relationships between the corresponding users. Mertens, para [0006]); and 
granting or denying the first user access to the one or more content items belonging to the second user based on the determined relationship (providing, by the interactive assistant module, the first user access to the given resource in response to a determination that the request satisfies the one or more criteria. Mertens, para [0018]).

As per claim 2, Mertens teaches the method of claim 1. wherein the information about the first and second user includes information relating to interactions between the first and second user with each other (A requesting user may gain membership in a given trust level of a controlling user by having a relationship with the controlling user that satisfies one or more criteria. These criteria may include having sufficient interactions with the controlling user. Mertens, para [0068]).

As per claim 3, Mertens teaches the method of claim 1. wherein the information about the first and second user includes information relating to interactions between the first or second user and one or more other users (the interactive assistant module may use different techniques to compare the relationship between the first and second users to relationships between the first user and others. For example, in some implementations, the interactive assistant module may form a plurality of feature vectors, with one feature vector representing attributes of the first user, another feature vector representing attributes of the second user, and one or more additional feature vectors that represent, respectively, one or more other users having relationships with the first user. Mertens, para [0058]).

As per claim 4, Mertens teaches the method of claim 1. wherein the information about the first and second user includes one or more user-defined data inputs (Voice action module 58 receives voice input directed to interactive assistant module 56 and coordinates the analysis of the voice input and performance of one or more actions for a user of the voice-enabled device 52. Mertens, para [0039]).

As per claim 5, Mertens teaches the method of claim 1. wherein the information about the first and second user includes information relating to the identity of the one or more content items (a feature vector may be formed based on features associated with (e.g., extracted from content data) the requesting user. Mertens, para [0006]).

As per claim 6, Mertens teaches the method of claim 1. wherein the information about the first and second user includes information relating to the ownership of the one or more content items (the interactive assistant module may assume that the first user should have similar access to resources controlled by the second user as other users who have similar relationships (i.e. relationships sharing one or more attributes) with the second user as the first user. Mertens, para [0004]).

As per claim 7, Mertens teaches the method of claim 1. wherein the information about the first and second user includes information relating to one or more familial relationships involving the first and/or second user (an explicit designation of a relationship between the first user and the contact (e.g., “spouse,” “sibling,” “parent,” “cousin,” “co-worker,” “friend,” “classmate,” “acquaintance,” etc.). Mertens, para [0058])(an enumerated relationship classification (e.g., spouse, sibling, friend, acquaintance, co-worker, etc.). Mertens, para [0073]).

As per claim 8, Mertens teaches the method of claim 1. wherein the information about the first and second user includes information about a device associated with the one or more (the first user's current location (e.g., determined by a position coordinate sensor of first mobile phone 422A and/or another device of an ecosystem of devices operated by the first user). Mertens, para [0062]).

As per claim 9, Mertens teaches the method of claim 1. wherein the information about the first and second user includes location data relating to the first user, the second user, or a device associated with the one or more items of digital content, the first user, or the second user (the first user may request that the interactive assistant module provide one or more attributes of the second user's context, such as current location, status (e.g., social network status), and so forth. Mertens, para [0072]) (a geographic distance between the first and second users (e.g., between their current locations and/or between their home/work addresses). Mertens, para [0073]).

As per claim 11, Mertens teaches the method of claim 1. wherein the information about the first and second user includes information regarding to an account associated with the one or more items of digital content (data associated with the controlling user's social network profile, personal information of the controlling user, online accounts of the controlling user. Mertens, para [0007]) (suppose the requested resource is a document or other resource that contains or allows access to personal and/or confidential information about the second user, such as an address, social security number, account information, etc. In such a scenario, the interactive assistant module may classify the requested resource as high sensitivity because it satisfies one or more rules. Mertens, para [0078]).

As per claim 12, Mertens teaches the method of claim 1. wherein granting or denying the first user access to the one or more content items belonging to the second user based on the determined relationship includes determining whether to grant or deny access according to one or more restrictions based on a category analysis (If the two distances are sufficiently similar, or if the first distance is less than the second distance (implying a closer relationship), the interactive assistant module may assume that it is permitted to provide the requesting user access to the requested resource. Mertens, para [0006]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 10 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mertens et al. US 2019/0207946 A1 (Hereinafter “Mertens”) in view of Ramanathan US 2015/0020151 A1 (hereinafter “Ramanathan”).

As per claim 10, Mertens teaches the method of claim 1. Mertens does not explicitly teach wherein the information about the first and second user includes information relating to an amount of time spent interacting with the one or more items of digital content.
However, Ramanathan teaches wherein the information about the first and second user includes information relating to an amount of time spent interacting with the one or more items of digital content (The publisher may view via the dashboard or reports the identity of users who accessed the digital content, the date and time of access, the number of times accessed, the length of time of access, the device id or device information (IP address, MAC Id, host name, etc.) from which the content was accessed. Ramanathan, para [0100]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Mertens in view of Ramanathan’s teachings. One would be motivated to do so, to control sharing of a content based on specific criteria. 

As per claim 14, Mertens teaches the method of claim 1. Mertens does not explicitly teach wherein granting or denying the first user access to the one or more content items 
However, Ramanathan teaches wherein granting or denying the first user access to the one or more content items belonging to the second user based on the determined relationship includes determining whether to grant or deny access according to a time of day (A dynamic expiration rule 342 may comprise any identification, specification or description of temporal conditions or constraints. The dynamic expiration rule may comprise a predetermined number of days at which access to the digital content expires. The dynamic expiration rule may comprise a scheduled date and/or time at which access to the digital content expires. The dynamic expiration rule may comprise a time period between which access to the digital content is allowed and when not within that time period access is not allowed. Ramanathan, para [0103])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Mertens in view of Ramanathan’s teachings. One would be motivated to do so, to control sharing of a content based on specific criteria such as time. 

As per claim 15, Mertens teaches the method of claim 1. Mertens does not explicitly teach wherein granting or denying the first user access to the one or more content items belonging to the second user based on the determined relationship includes determining whether to grant or deny access according to a number of users currently accessing the one or more content items.
However, Ramanathan teaches wherein granting or denying the first user access to the one or more content items belonging to the second user based on the determined relationship (limiting access to users or user devices based on a number of concurrent users or user devices accessing the digital content, amongst others. Ramanathan, para [0107]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Mertens in view of Ramanathan’s teachings. One would be motivated to do so, to control sharing of a content based on specific criteria such as number of users currently accessing the content.

As per claim 16, Mertens teaches the method of claim 1. Mertens does not explicitly teach wherein granting or denying the first user access to the one or more content items belonging to the second user based on the determined relationship includes determining whether to grant or deny access according to a number of times the one or more content items have been accessed.
However, Ramanathan teaches wherein granting or denying the first user access to the one or more content items belonging to the second user based on the determined relationship includes determining whether to grant or deny access according to a number of times the one or more content items have been accessed (The dynamic expiration rule may comprise a predetermined number of accesses at which access to the digital content expires. Ramanathan, para [0103]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Mertens in view of  

As per claim 17, Mertens teaches the method of claim 1. Mertens does not explicitly teach wherein granting or denying the first user access to the one or more content items belonging to the second user based on the determined relationship includes determining whether to grant or deny access according to a number of times the one or more content items have been accessed by users other than the second user.
However, Ramanathan teaches wherein granting or denying the first user access to the one or more content items belonging to the second user based on the determined relationship includes determining whether to grant or deny access according to a number of times the one or more content items have been accessed by users other than the second user (the expiration can be based on a number of times a particular user accesses the digital content. In some implementations, the expiration can be based on a number of times the digital content has been accessed, regardless of which users accessed the digital content. In some embodiments, the expiration can be based on a number of times the digital content has been accessed by unique users and/or user devices. Ramanathan, para [0089])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Mertens in view of Ramanathan’s teachings. One would be motivated to do so, to control sharing of a content based on specific criteria such as number of access by a specific user. 

As per claim 18, Mertens teaches the method of claim 1. Mertens does not explicitly teach wherein granting or denying the first user access to the one or more content items belonging to the second user based on the determined relationship includes determining whether to grant or deny access according to a number of times the one or more content items have been accessed by the first user.
However, Ramanathan teaches wherein granting or denying the first user access to the one or more content items belonging to the second user based on the determined relationship includes determining whether to grant or deny access according to a number of times the one or more content items have been accessed by the first user (the expiration can be based on a number of times a particular user accesses the digital content. In some implementations, the expiration can be based on a number of times the digital content has been accessed, regardless of which users accessed the digital content. In some embodiments, the expiration can be based on a number of times the digital content has been accessed by unique users and/or user devices. Ramanathan, para [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Mertens in view of Ramanathan’s teachings. One would be motivated to do so, to control sharing of a content based on specific criteria such as number of access by a specific user. 

As per claim 19, Mertens teaches the method of claim 1. Mertens does not explicitly teach wherein granting or denying the first user access to the one or more content items belonging to the second user based on the determined relationship includes determining whether 
However, Ramanathan teaches wherein granting or denying the first user access to the one or more content items belonging to the second user based on the determined relationship includes determining whether to grant or deny access according to a number of other users to whom the second user is currently granting access to content items belonging to the second user (limiting access to users or user devices based on a number of concurrent users or user devices accessing the digital content, amongst others […] the policy/rule engine 335 dynamically monitors the digital content as well as the users or user devices accessing the digital content to ensure that the rules or polices are continually being implemented. In some embodiments, the policy/rule engine 335 can send a command to the trusted view engine causing the trusted view engine to stop providing one or more users or user devices access to the digital content responsive to determining that a rule or policy is triggered. Ramanathan, para [0107]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Mertens in view of Ramanathan’s teachings. One would be motivated to do so, to control sharing of a content based on specific criteria. 

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mertens et al. US 2019/0207946 A1 (Hereinafter “Mertens”) in view of Walsh et al. US 2011/0113098 A1 (hereinafter “Walsh”).

As per claim 13, Mertens teaches the method of claim 1. Mertens does not explicitly teach wherein granting or denying the first user access to the one or more content items belonging to the second user based on the determined relationship includes determining whether to grant or deny access according to whether the first user can demonstrate possession of shared knowledge between lender and borrower that is not user defined.
However, Walsh teaches wherein granting or denying the first user access to the one or more content items belonging to the second user based on the determined relationship includes determining whether to grant or deny access according to whether the first user can demonstrate possession of shared knowledge between lender and borrower that is not user defined (the target user may provide that other knowledge bases may be consulted based on certain contingencies, such as a particular second user completely failing to demonstrate knowledge of information about the target user. As further example, a target user may provide that a second user answer questions about pseudo target users before answering questions about the target user. Walsh, para [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Mertens in view of Walsh’s teachings. One would be motivated to do so, to verify if the user have a relationship that would be required to share the content. 

As per claim 20, Mertens teaches the method of claim 1. Mertens does not explicitly teach wherein the machine learning algorithm includes a trained neural network.
(The system may score questions using artificial intelligence, such as neural networks and expert systems. Walsh, para [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Mertens in view of Walsh’s teachings. One would be motivated to do so, to use a well proven form of machine learning based on neurons to identify relationships. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mertens et al. US 2019/0207946 A1 (Hereinafter “Mertens”) in view of Day et al. US 2008/0109910 A1 (hereinafter “Day”) and further in view of Gill et al. US 9,460,461 B1 (hereinafter “Gill”).

As per claim 21, Mertens teaches the method of claim 1. Mertens does not explicitly teach wherein the one or more content items include one or more computer applications, the method further comprising; transferring availability of a computer application owned by the second user to the first user from the second user for a limited period of time before the first user navigates a device to a catalog screen for virtual assets for computer applications. automatically presenting to the user a filtered catalog of purchasable virtual assets that are available to the user for the selected application. wherein the filtered catalog of purchasable virtual assets is filtered according to information about the first user and/or information about one or more computer applications associated with the first user wherein the filtered listing of applications for which purchasable virtual assets includes the computer application owned by the second user
The owner of one or more pieces of content (songs in the music example) may load the one or more pieces content (items) into the system (and form a collection of items) so that each item may be borrowed using the borrowing system. The owner may optionally, for each item, set a visibility setting and/or a sharing status wherein a visible setting means that the particular item is available for borrowing and a not visible setting means that the particular item is not available for sharing until the visibility status is changed. The sharing process will indicate each item's sharing status with a particular user or group of users. Day, para [0024]) Examiner notes loading the content for borrowing constitutes transferring availability, as the friends now have the music collection available to them (Once an invitation to share has been sent to a group of potential borrowers, the first one to accept can "check out" an item for a certain period of time or number of plays [limited period of time], and at the end of the loan the item is returned to the lender's collection. Day, para [0015]) before the first user navigates a device to a catalog screen for virtual assets for computer applications, wherein the filtered listing of applications for which purchasable virtual assets includes the computer application owned by the second user (The method may also include the ability to view a collection 60 of the owner. For each item (62), the visibility and sharing settings for the item (64, 66) is shown to the owner who can also view each item in his/her collection (68). Day, para [0025]) Examiner notes wherein the viewing of the collection, i.e. the navigating to the catalogue screen, necessarily occurs after the owner, i.e. the second user, has loaded pieces of content available for borrowing in the first place).

Mertens and Day do not explicitly teach automatically presenting to the user a filtered catalog of purchasable virtual assets that are available to the user for the selected application, wherein the filtered catalog of purchasable virtual assets is filtered according to information about the first user and/or information about one or more computer applications associated with the first user. 
However, Gill teaches automatically presenting to the user a filtered catalog of purchasable virtual assets that are available to the user for the selected application, wherein the filtered catalog of purchasable virtual assets is filtered according to information about the first user and/or information about one or more computer applications associated with the first user ((“The embodiment illustrated by FIG. 2 includes metric-based [filtered] purchase recommendations 233. The system may provide the user with information indicating that certain other applications or application-related content [purchasable virtual assets] may be of interest to the user, based at least in part on [filtered] metric data associated with those other applications or application-related content [user information and applicant information]. For example, the Angry Squirrels page [selected application by virtue of being on the page, see FIG. 2] is supplemented with information indicating that the most used downloadable content [purchasable virtual assets] related to the Angry Squirrels application [the application] is the "Squirrels Map Pack 1" while the second most used downloadable content related to the Angry Squirrels application is the "Squirrels Antarctic Pack" 233. The system also presents the user with information indicating that the most used application which is related to Angry Squirrels is Angry Squirrels HD. Gill, col. 9 line 51-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Mertens and Day in view of Gill’s teachings. One would be motivated to do so, to enhance the flexibility of the system.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mertens et al. US 2019/0207946 A1 (Hereinafter “Mertens”) in view of Dolling US 2009/0216859 A1 (hereinafter “Dolling”) 

As per claim 22, Mertens teaches the method of claim 1. Mertens does not explicitly teach wherein the request is a request from the first user to join a group that the second user belongs to, wherein the one or more content items belong to the group.
However, Dolling teaches wherein the request is a request from the first user to join a group that the second user belongs to, wherein the one or more content items belong to the group (The logic above will continue to be followed as more users join, more groups are formed by individual users and more relationships are built. Consider the following point in time when there are a total of 5 users. The diagrams as shown in FIGS. 5A-5E illustrate the relationships and groups established by each user (A, B, C, D, and E). Dolling, para [0059]) (the FBGR may be used to determine which files a particular user can access. The owner, group, and trust fields that are associated with each file are used. Dolling, para [0060]) (User A has posted the same file to two different groups at different trust levels for each group. This would be considered as two different files for the purposes of sharing. In one embodiment, these two different files may correspond to two different resource (or content) handles, while both handles pointing to the same physical file stored. Likewise, User A could have posted the same file with the same trust level to multiple groups. Dolling, para [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Mertens in view of Dolling’s teachings. One would be motivated to do so, to enable users of joining groups and accessing contents shared by the groups.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Ojha US 2020/0065509 A1 directed to activity-based content object access permissions.
B. Chandrasekaran et al. US 2017/0147527 A1 directed to accessing shared content using collaboration attribute partitioning.
C. Yan US 2015/0222606 A1 directed to providing access control to shared data based on trust level.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492